706 S.E.2d 473 (2011)
ARMSTRONG
v.
SANDMAN, FINN & FITZHUGH, PLLC, et al.
No. 23911-2.
Supreme Court of North Carolina.
March 10, 2011.
Arthur O. Armstrong, Elm City, for Armstrong, Arthur O.
Grady L. Balentine, Jr., Special Deputy Attorney General, for Roy Cooper.
*474 The following order has been entered on the motion filed on the 23rd of February 2011 by Plaintiff for Leave to File Petition for Writ of Certiorari:
"Motion Denied by order of the Court in conference, this the 10th of March 2011."